
	
		II
		110th CONGRESS
		2d Session
		S. 3228
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2008
			Mr. Smith (for himself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for green roofs.
	
	
		1.Tax credit for green
			 roofs
			(a)Findings and
			 purpose
				(1)FindingsCongress
			 makes the following findings:
					(A)Green roofs
			 reduce storm water run off.
					(B)Green roofs
			 reduce heating and cooling loads on a building.
					(C)Green roofs
			 filter pollutants and carbon dioxide out of the air.
					(D)Green roofs
			 filter pollutants and heavy metals out of rainwater.
					(E)Construction of
			 green roofs has the potential to reduce the size of heating, ventilation, and
			 air conditioning equipment on new or retrofitted buildings resulting in capital
			 and operational savings.
					(F)Green roofs have
			 the potential to reduce the amount of standard insulation used.
					(G)After
			 installation, green roofs can reduce sewage system loads by assimilating large
			 amounts of rainwater.
					(H)Green roofs
			 absorb air pollution, collect airborne particulates, and store carbon.
					(I)Green roofs
			 protect underlying roof material by eliminating exposure to the sun's
			 ultraviolet radiation and extreme daily temperature fluctuations.
					(J)Green roofs
			 reduce noise transfer from the outdoors.
					(K)Green roofs
			 insulate a building from extreme temperatures, mainly by keeping the building
			 interior cool in the summer.
					(L)Green roofs
			 provide habitat for beneficial insects, such as honeybees and other
			 pollinators, and small animals such as birds.
					(2)PurposeThe
			 purpose of this section is to encourage the construction of green roofs
			 thereby—
					(A)reducing rooftop
			 temperatures and heat transfer; decreasing summertime indoor
			 temperatures;
					(B)lessening
			 pressure on sewer systems through the absorption of rainwater;
					(C)filtering
			 pollution—including heavy metals and excess nutrients;
					(D)protecting
			 underlying roof material;
					(E)reducing
			 noise;
					(F)providing a
			 habitat for birds and other small animals;
					(G)improving the
			 quality of life for building inhabitants; and
					(H)reducing the
			 urban heat island effect by decreasing rooftop temperatures.
					(b)Green roofs
			 eligible for energy credit
				(1)In
			 generalSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 clause (iii), by striking the period at the end of clause (iv) and inserting
			 , or, and by adding at the end the following new clause:
					
						(v)a
				qualified green roof (as defined in section
				25D(d)(4)(B)).
						.
				(2)Credit allowed
			 against alternative minimum taxSubparagraph (B) of section
			 38(c)(4) of such Code is amended by striking and at the end of
			 clause (iii), by redesignating clause (iv) as clause (v), and by inserting
			 after clause (iii) the following new clause:
					
						(iv)so much of the
				credit determined under section 46 as is attributable to the credit determined
				under section 48,
				and
						.
				(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 periods after December 31, 2008, under rules similar to the rules of section
			 48(m) of the Internal Revenue Code of 1986 (as in effect before the date of the
			 enactment of the Revenue Reconciliation Act of 1990).
				(c)Credit for
			 residential green roofs
				(1)In
			 general
					(A)Allowance of
			 creditSection 25D(a) of the Internal Revenue Code of 1986
			 (relating to allowance of credit) is amended by striking and at
			 the end of paragraph (2), by striking the period at the end of paragraph (3)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
						
							(4)30 percent of the
				qualified green roof property expenditures made by the taxpayer during such
				year.
							.
					(B)LimitationSection
			 25D(b)(1) of such Code (relating to maximum credit) is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(D)$2,000 with
				respect to any qualified green roof property
				expenditures.
							.
					(C)Qualified green
			 roof property expendituresSection 25D(d) of such Code (relating
			 to definitions) is amended by adding at the end the following new
			 paragraph:
						
							(4)Qualified green
				roof property expenditure
								(A)In
				generalThe term qualified green roof property
				expenditure means an expenditure for a qualified green roof which is
				installed on a building located in the United States and used as a residence by
				the taxpayer.
								(B)Qualified green
				roofThe term qualified green roof means any green
				roof at least 40 percent of which is vegetated.
								(C)Green
				roofThe term green roof means any roof which
				consists of vegetation and soil, or a growing medium, planted over a
				waterproofing membrane and its associated components, such as a protection
				course, a root barrier, a drainage layer, or thermal insulation and an aeration
				layer.
								.
					(D)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A) of
			 such Code (relating to maximum expenditures) is amended by striking
			 and at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , and, and by adding at the end
			 the following new clause:
						
							(iv)$1,667 in the
				case of any qualified green roof property
				expenditures.
							.
					(2)Credit allowed
			 against alternative minimum tax
					(A)In
			 generalSubsection (c) of section 25D of the internal Revenue
			 Code of 1986 is amended to read as follows:
						
							(c)Limitation based
				on amount of tax; carryforward of unused credit
								(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
									(2)Carryforward of
				unused credit
									(A)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable
				year to which section 26(a)(2) applies, if the credit allowable under
				subsection (a) exceeds the limitation imposed by section 26(a)(2) for such
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section), such excess shall be carried to the succeeding
				taxable year and added to the credit allowable under subsection (a) for such
				succeeding taxable year.
									(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
									.
					(B)Conforming
			 amendments
						(i)Section
			 23(b)(4)(B) of the Internal Revenue Code of 1986 is amended by inserting
			 and section 25D after this section.
						(ii)Section
			 24(b)(3)(B) of such Code is amended by striking and 25B and
			 inserting , 25B, and 25D.
						(iii)Section
			 25B(g)(2) of such Code is amended by striking section 23 and
			 inserting sections 23 and 25D.
						(iv)Section 26(a)(1)
			 of such Code is amended by striking and 25B and inserting
			 25B, and 25D.
						(3)Effective
			 date
					(A)In
			 generalThe amendments made by this subsection shall apply to
			 property placed in service after December 31, 2008, in taxable years ending
			 after such date.
					(B)Application of
			 EGTRRA sunsetThe amendments made by clauses (i) and (ii) of
			 paragraph (2)(B) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
					
